Citation Nr: 0505482	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for dizziness.  

2.  Entitlement to an increased rating for a psychiatric 
disability, currently diagnosed as post-traumatic stress 
disorder (PTSD), and evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from March 1955 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003rating action that 
recognized PTSD as part of the veteran's previously service-
connected psychiatric disability, and assigned a 50 percent 
rating for this disability.  He had previously been assigned 
a 10 percent rating for anxiety neurosis, which had been 
assigned a 10 percent rating from October 12, 1971.  The RO 
also denied service connection for a balance disorder 
(dizziness).  In May 2004 the veteran was scheduled to 
provide testimony at a hearing before the Board in Washington 
D.C. In a statement received in April 2004 the veteran 
indicated that he wished to cancel this hearing.  


FINDINGS OF FACT

1.  A disorder causing dizziness was not shown until several 
years after service and is unrelated to the veteran's service 
connected hearing loss, or any other disease or injury in 
service.  

2.  The veteran's PTSD renders him incapable of obtaining and 
retaining gainful employment with symptoms that approximate 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A disorder causing dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 
2002):38 C.F.R. § 3.303 (2004).  

2.  The veteran's disorder causing dizziness is not 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2004).  

3.  The criteria for a 100 percent scheduler rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002): 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGSS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 3.159(b) 
(2002).

in Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In regard to the veteran's claim for an increased rating for 
PTSD, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA was 
inapplicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  
Therefore, the Board will proceed to decide the claim for an 
increased rating for PTSD on the merits.

In regard to the veteran's claim for service connection for 
dizziness, the Board notes that, the veteran was provided a 
December 2002 letter that informed him of the evidence needed 
to substantiate the claim, of the evidence he was responsible 
for obtaining, and of what evidence VA would undertake to 
obtain.  The letter invited him to send private medical 
records supporting his claim, and told him that he could help 
with his claim by sending necessary evidence.  This notice 
served to tell him to submit relevant evidence in his 
possession.  As required by the Court, this notice was 
provided prior to the initial unfavorable decision on the 
claim.  Pelegrini v. Principi, at 119-20.  

In accordance with the VCAA, the veteran was afforded a 
recent VA ear examination in order to obtain a medical 
opinion as to the etiology of the claimed dizziness.  
Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to this claim is available, 
but not associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claim for 
service connection for dizziness.  38 U.S.C.A. § 5103A(a)(2).  
Accordingly, the Board will proceed to adjudicate the service 
connection claim on the merits.

Disorder Causing dizziness.  

The veteran's service medical records, including his March 
1955 examination prior to service entrance and his March 1958 
examination prior to service discharge, contain no 
complaints, findings, or diagnosis indicative of dizziness.  

VA clinical records reveal that the veteran was seen in April 
1998 with a long history of profound sensorineural hearing 
loss and complaints of intermittent pain and fullness in the 
ears with a discharge of three months duration.  It was noted 
that he had been diagnosed with otitis externa and had 
further hearing loss.  He also complained of persistent 
disequilibrium, especially at night.   

During VA hospitalization in February 1999 the veteran 
underwent the surgery for  a right cochlear implant.  
Findings included otosclerotic bone filling round the windows 
and involving cochlea.  Postoperatively, the veteran 
complained of disequilibrium on motion.  

Subsequent occasional treatment for dizziness is indicated.  

On a VA consultation in January 2003 the veteran said that he 
had experienced lightheadedness and dizziness for years, and 
the dizziness had recently worsened.  The veteran was noted 
to have a significant history of a heart attack.  He was 
noted to be an insulin dependent diabetic.  On evaluation, 
his eardrums and canals were clear.  The nose and sinuses 
were clear, and the mouth and pharynx were normal.  The 
larynx and hypopharynx were negative. The doctor listened to 
the veteran's neck carefully, but could not hear a bruit on 
either side.  The diagnosis was dizziness, possibly inner ear 
related, possibly in part circulation related.  

After a June 2003 VA ear examination and a review of the 
medical record, the examiner opined "there are other factors 
that definitely are contributing to the vestibular 
dysfunction namely the insulin dependent diabetes mellitus 
for the last 21 years, his unstable knee which underwent 
reconstruction in 2001."  The examiner also noted that the 
veteran had had cataract surgery in 1997, as well as a heart 
condition.  The doctor believed that all the above factors 
contributed to the vestibular dysfunction.  The doctor 
strongly believed that these were secondary to a vascular 
condition rendering the vestibular dysfunction.  He also 
opined that that "basic pathology of the veteran's hearing 
loss was from progressive otosclerosis."  

Of record are several statements from the veteran's family 
members that essentially report that the veteran has had a 
long-standing problem with dizziness due to his hearing 
difficulties.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).  Service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); 38 C.F.R. § 3.310(a).

A review of the service medical records revealed no evidence 
of any disorder causing dizziness while the veteran was in 
military services.  The first clinical evidence of such a 
disability dates from April 1998, more than 40 years after 
the veteran's discharge from active duty.

While the veteran and his family members have asserted that 
his dizziness is related to his service connected hearing 
loss, as laypersons, they are not competent to render an 
opinion regarding diagnosis or etiology. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's theory of entitlement finds some support in 
comments made by the January 2003 examiner, who thought that 
it was possible that the veteran's dizziness was possibly 
inner ear related.  This opinion is, however, very equivocal.  
The examiner seemed to think it equally likely that the 
dizziness was related to circulatory problems.  Moreover, the 
examiner did not clarify whether the possible inner ear 
problems causing dizziness, were the same inner ear problems 
causing hearing loss.

The June 2003, opinion clearly rejected a link between 
dizziness and the service connected hearing loss.  After 
review of the veteran's claims folder the examiner 
essentially related his dizziness to non-service connected 
disorders that were vascular in origin rather than to the 
veteran's hearing loss which was otosclerotic in origin.  
Although the veteran has contended that this examiner was 
unaware of the cochlear implant, the fact that the examiner 
reviewed the claims folder belies this contention.  The June 
2003, examiner essentially agreed with the January 2003 
examiner's suggestion that non-service connected circulatory 
(or vascular) disorders caused the vestibular dysfunction, 
i.e. dizziness.

The June 2003 examiner had the opportunity to review all the 
evidence including the veteran's contentions, and the report 
of the January 2003 examination.  The examiner expressed a 
clear opinion.  These factors render the June 2003 
examination more probative than the January 2003 examination.  

When weighed with the fact that dizziness was first shown 
many years after service, that there is no opinion clearly 
linking dizziness to a service connected disease or 
disability, and that June 2003 opinion is more probative than 
the equivocal January 2003 opinion; the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for dizziness.  The doctrine of reasonable 
doubt is not for application, and the claim is denied.  38 
U.S.C.A. § 5107(b) (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Increased Rating for PTSD.

On VA psychiatric examination in December 2002 the veteran 
was noted to be unemployed since 1972 and his doctors 
reportedly attributed this to a combination of his nervous 
and physical problems.  The veteran complained of being very 
nervous.  He said that he could not sleep well at night, and 
had recurrent and worsening dreams of the death of a friend 
during service.  The veteran could not stand the sight or 
smell of meat because of the circumstances of his friend's 
death.  He reported recurrent anxiety and panic episodes that 
involved palpations, a smothering sensation with 
hyperventilation.  He reported episodes of depression and 
feelings of hopelessness.  Episodes of panic, bad dreams, and 
anxiety episodes occurred about three times weekly.  The 
veteran said that he spent most of his time at home, but 
occasionally went to church.  He reported difficulties in 
trusting others, irritability, and frustration.  

On evaluation, the veteran was described as tense, anxious, 
and edgy, but he was fully oriented, pleasant, and 
cooperative.  Concentration and attention were impaired.  The 
veteran had difficulties with calculations and serial 7s.  
Attention and concentration were impaired.  Memory and recall 
were slightly impaired.  Judgment was intact and there were 
no hallucinations or delusions, loose associations, flights 
of ideas, or pressured speech.  Fund of knowledge was said to 
be appropriate for his educational level.  No obsessive 
thoughts or compulsions were noted.  The veteran denied 
homicidal and suicidal ideation.  

The diagnostic impression on Axis I was PTSD, previously 
diagnosed as generalized anxiety disorder.  His highest level 
of functioning appeared to be 50 on the Global Assessment of 
Functioning scale, related to PTSD and generalized anxiety 
disorder.  


Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 70 percent evaluation is warranted for PTSD if the 
veteran exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 

A rating of 100 percent is warranted when there is: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The sole basis for a 100 percent rating is total occupational 
and social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The most recent evidence in this case consists of the report 
of VA psychiatric examination in December 2002.  the veteran 
described a very isolated lifestyle in which he largely 
remained at home.  The veteran's GAF score as reported by the 
VA psychiatrist was 50.  GAF scores of 50 or below 
contemplate an inability to work. American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2002).  

The record shows that the veteran has, in fact, been 
unemployed for decades.  His unemployment is reportedly due, 
in large part, to the effects of his psychiatric disability.  

On the basis of the examination, and record, it is reasonable 
to conclude that the veteran's service-connected psychiatric 
disability causes total occupational impairment.

The examination showed elevated anxiety and nervousness.  The 
veteran has also reported episodes of panic that occurred 
about three times a week as well as depression, an inability 
to trust others, irritability, and sleeping problems.  It is 
apparent from the examination that while he maintains some 
social contact with a church, he is socially isolated and is 
largely confined to his home.  

Given the evidence showing that his service connected 
psychiatric disability precludes employment, and nearly total 
social isolation, the Board finds that the veteran's service-
connected psychiatric disorder most closely approximates the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7 (2004). 
Therefore, a 100 percent scheduler evaluation for PTSD is 
warranted.  38 C.F.R. § 4.130.  



ORDER

Entitlement to service connection for dizziness is denied.

A 100 percent rating for PTSD is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


